FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30187

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00003-SEH

  v.
                                                 MEMORANDUM *
THOMPSON DENSMORE ST. PIERRE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Thompson Densmore St. Pierre appeals from the district court’s judgment

and challenges the 21-month sentence imposed following his jury-trial conviction

for theft, in violation of 18 U.S.C. §§ 661 and 1153(a). We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      St. Pierre contends that the district court procedurally erred by failing to

explain adequately the basis for the sentence and for its decision to run the

sentence consecutively to his other federal sentences. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

find none. The record reflects that the court heard St. Pierre’s arguments and

adequately explained the sentence in light of the 18 U.S.C. § 3553(a) sentencing

factors. The court was not required to justify specifically its choice to run the

sentence consecutively. See United States v. Fifield, 432 F.3d 1056, 1063-66 (9th

Cir. 2005).

      St. Pierre also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing St. Pierre’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is

substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances, including the need for deterrence and to protect the

public. See 18 U.S.C. § 3553(a); Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     12-30187